Citation Nr: 1450335	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  14-15 224A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) has been received.

(The issue of entitlement to a waiver of an overpayment of non-service-connected pension benefits in the currently calculated amount of $51,428.00 is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Elizabeth Tarloski, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from July 1965 to July 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant has claimed service connection for posttraumatic stress disorder (PTSD).  His post service medical records reflect diagnoses of PTSD; bipolar disorder; paranoid schizophrenia; major disorder; personality disorder; alcohol dependence; cannabis dependence; and cocaine dependence.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the issue on appeal is as listed on the title page.

The Board notes that service connection for an acquired psychiatric disorder, to include PTSD, was originally denied in a November 1989 rating decision; the appellant was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  The November 1989 rating decision therefore represents the last final action on the merits of the acquired psychiatric disorder/PTSD service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

Reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, was denied in a rating decision issued in January 2003; the appellant was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  Reopening of the PTSD service connection claim was denied in a rating decision issued in January 2008.  The appellant was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  The January 2008 rating decision represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the January 2008 rating decision constitutes new and material evidence.

The appellant submitted a claim for service connection for PTSD and bipolar disorder in December 2010, resulting in the April 2012 rating denial which is the subject of the current appeal.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim that is not already included in the paper claims files, including VA treatment records dated in 2011 and 2012.

(The issue of entitlement to a waiver of an overpayment of non-service-connected pension benefits in the currently calculated amount of $51,428.00 is addressed in a separate decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his timely VA Form 9 dated in May 2014, the appellant stated that he want a hearing before the Board at the RO.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for a Board hearing at his local RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.

Notify the appellant and his attorney, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

